Name: Commission Regulation (EEC) No 366/86 of 19 February 1986 laying down transitional measures concerning imports of dried grapes, certain Morello cherries and provisionally-preserved raspberries originating in Spain and Portugal
 Type: Regulation
 Subject Matter: Europe;  trade;  plant product
 Date Published: nan

 20 . 2 . 86 Official Journal of the European Communities No L 43/21 COMMISSION REGULATION (EEC) No 366/86 of 19 February 1986 laying down transitional measures concerning imports of dried grapes, certain Morello cherries and provisionally-preserved raspberries originating in Spain and Portugal import arrangements introduced should therefore also be made applicable to products released for free circulation in Spain or Portugal and then re-exported to one of the ten other Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 90 ( 1 ) and 257 ( 1 ) thereof, Whereas Article 4a of Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 3768/85 (2), introduced import arrangements for dried grapes ; whereas Commission Regulation (EEC) No 1626/85 (3), as last amended by Regulation (EEC) No 2752/85 (4) and Commission Regulation (EEC) No 67/86 (*), laid down similar arrangements in the form of protective measures applicable to imports of cer ­ tain Morello cherries and of provisionally-preserved raspberries ; Whereas, in the case of the abovementioned dried grapes, Morello cherries and raspberries, the forthcoming im ­ plementation of the arrangements provided for under the common organization of the market in products processed from fruit and vegetables and the Act of Acces ­ sion on 1 March 1986 may encourage certain traders to store these products speculatively in Spain and Portugal before that date ; whereas such speculative practices are liable to cause marked difficulties in the Community in the market in these products ; whereas verification of whether or not the date of release for free circulation fell before 1 March is likely to prove difficult ; whereas the HAS ADOPTED THIS REGULATION : Article 1 The measures provided for in Article 4a of Regulation (EEC) No 516/77 in respect of dried grapes, those provided for in Regulation (EEC) No 1626/85 in respect of certain Morello cherries and those provided for in Regulation (EEC) No 67/86 in respect of provision ­ ally-preserved raspberries shall apply to products released for free circulation in Spain and Portugal and re-exported to the Community as constituted on 31 December 1985. Article 2 This Regulation shall enter into force on 1 March 1986 . It shall apply until 31 December 1986 in respect of release for home use of the products in question in the Community as constituted from 31 December 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 73, 21 . 3 . 1977, p. 1 . 0 OJ No L 362, 31 . 12 . 1985, p. 8 . (3) OJ No L 156, 15 . 6 . 1985, p. 13 . (4) OJ No L 259, 1 . 10 . 1985, p . 59 . O OJ No L 12, 16 . 1 . 1986, p . 13 .